    Case 3:19-mc-00107-S Document 1-2 Filed 12/20/19                  Page 1 of 1 PageID 5


Cloudflare
101 Townsend Street
Legal Department
San Francisco, CA 94107
Phone: 650-319-8930
Email: abuse@cloudflare.com

re: https://www.mangadex.org ( IP 2606:4700:10::6814:7be )

ELECTRONIC NOTICE OF COPYRIGHT INFRINGEMENT

I, the undersigned, CERTIFY UNDER PENALTY OF PERJURY that I am an agent authorized
to act on behalf of Viz Media, LLC (http://www.viz.com) whose exclusive copyrights are being
infringed. The information in this notice is accurate.

Original Works & Copyright Holder(s):
VIZ Media LLC
1355 Market St., Suite 200
San Francisco, CA 94103
ph # 415-546-7073

The work in question is copyrighted Japanese Manga, title(s):
Boruto

I have a good faith belief that the items or materials listed below are not authorized by the above
owners, their agents or the law and therefore infringe the owner's rights. Please act expeditiously
to remove or disable access to the infringing material or items listed as follows - the images,
videos and/or download links at the following URL(s):

https://mangadex.org/chapter/682709/1

Truthfully,
/S/: Eric Green
Remove Your Media®, LLC
3308 Preston Rd Ste 350-157
Plano, TX 75093-7453
Ph: 866-541-5173
E-mail: infringement@removeyourmedia.com
